Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 5 are objected to because of the following informalities:  
In each of claims 2 and 5, line 2, the term “Nx” is not defined. 

Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kliger et al.  (US Publication 2015/0063484 A1) in view of Chow et al. (US Publication 2003/0070138 A1).

an interleaver circuit that interleaves first to Nth code words (interleaving processing of code words, see paragraphs 0040-0042, Figs. 3A, 5B);
an OFDM modulation circuit that converts the interleaved first to Nth code words into OFDM signals (see paragraphs 0040-0042, Figs. 3A, 5B); and
a transmission circuit that transmits the OFDM signals (a processor transmits OFDM symbols to another device, see paragraphs 0042-0043, Figs. 3A, 3B),
Kliger may not explicitly show “the number of data symbols included in the first code word is less than the number of data symbols included in the second code word, and the interleaver circuits writes the first code word to the Nth code word in ascending order and starts reading from the second code word.”
However, Chow, in the same field of endeavor, teaches “the number of data symbols included in the first code word is less than the number of data symbols included in the second code word (when reading from the interleaver matrix, the sizes of the two codewords are swapped such that the first codeword assumes the size of the second codeword while the second codeword assumes the size of the first codeword.  Then the size of the first codeword is 3 bytes and the size of the second codeword is 4 bytes, see paragraph 0023), and the interleaver circuits writes the first code word to the Nth code word in ascending order (writing first occurs with the first codeword and then writing occurs with the second codeword, see paragraph 0028, Fig. 4) and starts reading from the second code word (then reading of the second codeword occurs, see paragraph 0028, Fig. 4).”


Regarding claim 2, Kliger discloses the transmission apparatus according to Claim 1.
Kliger may not explicitly show “the interleaver circuit has a memory size of Nx x Ny, wherein Ny is the same as the number of data symbols included in the second code word.”
However, Chow, in the same field of endeavor, teaches “the interleaver circuit has a memory size of Nx x Ny, wherein Ny is the same as the number of data symbols included in the second code word (8 codewords memory matrix has the size of 5 x 8, see Fig. 4, paragraphs 0021, 0027-0028).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmission apparatus of Kliger to include “the interleaver circuit has a memory size of Nx x Ny, wherein Ny is the same as the number of data symbols included in the second code word” as taught by Chow so that it would provide an improved interleaving scheme which enables convolution interleaving in applications which include an interleave depth larger than the codeword size (see paragraph 0011).

Kliger may not explicitly show “the interleaver circuit reads the second code word by using an address that is obtained by shifting, in accordance with the number of data symbols included in the first code word, an interleave address generated in accordance with an interleave size.”
However, Chow, in the same field of endeavor, teaches “the interleaver circuit reads the second code word by using an address that is obtained by shifting, in accordance with the number of data symbols included in the first code word, an interleave address generated in accordance with an interleave size (when reading from the interleaver matrix, the second codeword assumes the size of the first codeword, see paragraph 0023).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmission apparatus of Kliger to include “the interleaver circuit reads the second code word by using an address that is obtained by shifting, in accordance with the number of data symbols included in the first code word, an interleave address generated in accordance with an interleave size” as taught by Chow so that it would provide an improved interleaving scheme which enables convolution interleaving in applications which include an interleave depth larger than the codeword size (see paragraph 0028).

Regarding claim 7, Kliger discloses a transmission method comprising: 
interleaving first to Nth code words (interleaving processing of code words, see paragraphs 0040-0042, Figs. 3A, 5B);

transmitting the OFDM signals (transmits OFDM symbols to another device, see paragraphs 0042-0043, Figs. 3A, 3B),
Kliger may not explicitly show “the number of data symbols included in the first code word is less than the number of data symbols included in the second code word, and the interleaver circuits writes the first code word to the Nth code word in ascending order and starts reading from the second code word.”
However, Chow, in the same field of endeavor, teaches “the number of data symbols included in the first code word is less than the number of data symbols included in the second code word (when reading from the interleaver matrix, the sizes of the two codewords are swapped such that the first codeword assumes the size of the second codeword while the second codeword assumes the size of the first codeword.  Then the size of the first codeword is 3 bytes and the size of the second codeword is 4 bytes, see paragraph 0023), and the interleaver circuits writes the first code word to the Nth code word in ascending order (writing first occurs with the first codeword and then writing occurs with the second codeword, see paragraph 0028, Fig. 4) and starts reading from the second code word (then reading of the second codeword occurs, see paragraph 0028, Fig. 4).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmission apparatus of Kliger to include “the number of data symbols included in the first code word is less than the number of data symbols included .

Claims 4-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al.  (US Publication 2012/0155384 A1) in view of Chow et al. (US Publication 2003/0070138 A1).
Regarding claim 4, Choi discloses a reception apparatus (OFDMA receiver, see Fig. 2, paragraph 0039) comprising:
a reception circuit that receives OFDM signals including first to Nth code words interleaved by a transmission apparatus (RF/ADC module 216 for receiving OFDM codewords, see paragraph 0039);
a DFT circuit that extracts the interleaved first to Nth code words from the OFDM signals (M-Point DFT module 224 performs DFT on the received OFDM codewords, see Fig. 2, paragraph 0039); and
a deinterleaver circuit that deinterleaves the interleaved first to Nth code words (a processor 970 for deinterleaving on the data symbol estimation values, see Fig. 9, paragraph 0107),
Choi may not explicitly show “the number of data symbols included in the first code word is less than the number of data symbols included in the second code word, and the interleaver 
However, Chow, in the same field of endeavor, teaches “the number of data symbols included in the first code word is less than the number of data symbols included in the second code word (when reading from the interleaver matrix, the sizes of the two codewords are swapped such that the first codeword assumes the size of the second codeword while the second codeword assumes the size of the first codeword.  Then the size of the first codeword is 3 bytes and the size of the second codeword is 4 bytes, see paragraph 0023), and the interleaver circuits writes the first code word to the Nth code word in ascending order (writing first occurs with the first codeword and then writing occurs with the second codeword, see paragraph 0028, Fig. 4) and starts reading from the second code word (then reading of the second codeword occurs, see paragraph 0028, Fig. 4).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmission apparatus of Choi to include “the number of data symbols included in the first code word is less than the number of data symbols included in the second code word, and the interleaver circuits writes the first code word to the Nth code word in ascending order and starts reading from the second code word” as taught by Chow so that it would provide an improved interleaving scheme which enables convolution interleaving in applications which include an interleave depth larger than the codeword size (see paragraph 0011).



Choi may not explicitly show “the deinterleaver circuit has a memory size of Nx x Ny, wherein Ny is the same as the number of data symbols included in the second code word.”
However, Chow, in the same field of endeavor, teaches “the deinterleaver circuit has a memory size of Nx x Ny, wherein Ny is the same as the number of data symbols included in the second code word (8 codewords memory matrix has the size of 5 x 8, see Fig. 4, paragraphs 0021, 0027-0028; de-interleaving the interleaved data frames can be implemented by a reverse interleaving writing and reading in a second matrix, see paragraph 0012).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmission apparatus of Choi to include “the deinterleaver circuit has a memory size of Nx x Ny, wherein Ny is the same as the number of data symbols included in the second code word” as taught by Chow so that it would provide an improved interleaving scheme which enables convolution interleaving in applications which include an interleave depth larger than the codeword size (see paragraph 0011).

Regarding claim 6, Choi discloses the reception apparatus according to Claim 4.
Choi may not explicitly show “the interleaver circuit has a memory size of Nx x Ny, wherein Ny is the same as the number of data symbols included in the second code word.”
However, Chow, in the same field of endeavor, teaches “the interleaver circuit has a memory size of Nx x Ny, wherein Ny is the same as the number of data symbols included in the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmission apparatus of Choi to include “the interleaver circuit has a memory size of Nx x Ny, wherein Ny is the same as the number of data symbols included in the second code word” as taught by Chow so that it would provide an improved interleaving scheme which enables convolution interleaving in applications which include an interleave depth larger than the codeword size (see paragraph 0011).

Regarding claim 8, Choi discloses a reception method comprising:
receiving OFDM signals including first to Nth code words interleaved by a transmission apparatus (RF/ADC module 216 for receiving OFDM codewords, see paragraph 0039);
extracting the interleaved first to Nth code words from the OFDM signals (M-Point DFT module 224 performs DFT on the received OFDM codewords, see Fig. 2, paragraph 0039); and
deinterleaving the interleaved first to Nth code words (a processor 970 for deinterleaving on the data symbol estimation values, see Fig. 9, paragraph 0107),
Choi may not explicitly show “the number of data symbols included in the first code word is less than the number of data symbols included in the second code word, and the interleaver circuits writes the first code word to the Nth code word in ascending order and starts reading from the second code word.”

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmission apparatus of Choi to include “the number of data symbols included in the first code word is less than the number of data symbols included in the second code word, and the interleaver circuits writes the first code word to the Nth code word in ascending order and starts reading from the second code word” as taught by Chow so that it would provide an improved interleaving scheme which enables convolution interleaving in applications which include an interleave depth larger than the codeword size (see paragraph 0011).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471